Case l:17-cv-04262-ILG-RER



HASBANI & LIGHT, P.C.
Danielle Light, Esq.                                            IN CLERK'S OFFICE
                                                            US DISTRICT COURT E.D.N.Y.
Counselfor Plaintiff
450 Seventh Avenue, Suite 1408
                                                            ^    MAR 0 ^ 2019        ☆
New York, New York 10123
Tel: (646) 490-6677                                         BROOKLYN OFFICE

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


 GUSTAVIA HOME, LLC,
                                                                NOTICE OF VOLUNTARY
                                                                DISCONTINUANCE
                                                                Case No. l:17-CV-4262


                                       Plaintiff,

                           -against-

 EAST 93 HOLDINGS LLC, et al..
                                       Defendants.




    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a¥n(A)m



       Pursuant to F.R.C.P. 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff(s)GUSTAVIA HOME, LLC and or their counsel(s), hereby give notice that the above

captioned action is voluntarily dismissed, without prejudice against the all defendants with

prejudice.



Dated: New York, New York
       February 28,2019                              BY:   /s/Danielle Lisht
                                                           Danielle P. Light, Esq.
                                                           Attorneysfor Gustavia Home, LLC
